Name: Council Directive 75/431/EEC of 10 July 1975 amending Directive No 71/118/EEC on health problems affecting trade in fresh poultrymeat
 Type: Directive
 Subject Matter: animal product;  health;  trade policy
 Date Published: 1975-07-24

 Avis juridique important|31975L0431Council Directive 75/431/EEC of 10 July 1975 amending Directive No 71/118/EEC on health problems affecting trade in fresh poultrymeat Official Journal L 192 , 24/07/1975 P. 0006 - 0026 Finnish special edition: Chapter 3 Volume 6 P. 0094 Greek special edition: Chapter 03 Volume 13 P. 0036 Swedish special edition: Chapter 3 Volume 6 P. 0094 Spanish special edition: Chapter 03 Volume 8 P. 0177 Portuguese special edition Chapter 03 Volume 8 P. 0177 COUNCIL DIRECTIVE of 10 July 1975 amending Directive No 71/118/EEC on health problems affecting trade in fresh poultrymeat (75/431/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee (2); Whereas the implementation of the common organization of the market in poultrymeat will not have the desired effect so long as trade is hindered by differences between the health requirements of Member States concerning poultrymeat ; whereas Council Directive No 71/118/EEC (3) of 15 February 1971 on health problems affecting trade in fresh poultrymeat, as last amended by Directive No 74/387/EEC (4), has not removed all these differences since it contains no provisions relating to cutting premises ; whereas hygiene and supervision standards applicable to cutting premises should be made uniform; Whereas, as in the case of slaughterhouses, Member States should retain the power to approve cutting premises and to ensure compliance with the conditions on which such approval depends; Whereas, in view of the situation existing as regards the methods of production of certain types of poultrymeat, and in order to allow certain establishments to adapt to the requirements of the Directive, it is necessary to authorize Member States to grant additional periods during which those methods, in particular those relating to evisceration, may be retained and those adaptations carried out ; whereas, moreover, since considerable structural or administrative adaptations are required for implementing certain provisions, Member States should be given the possibility of laying down derogations; Whereas the implementation of the rules derived from Directive No 71/118/EEC has shown the need to amend certain provisions of the said Directive in the light of experience acquired; Whereas, in order to allow additional studies on processes for chilling poultrymeat to be carried out, the date from which the use of the "Spinchiller" chilling process is prohibited should be postponed; Whereas it would be useful to provide for a rapid and efficient procedure whereby technical amendments may be made to certain provisions or standards of implementation may be established; Whereas Community control arrangements should be introduced to ensure that the standards laid down in this Directive are applied uniformly in all Member States ; whereas it should be provided that the procedure of such controls should be determined by a Community procedure within the Standing Veterinary Committee, HAS ADOPTED THIS DIRECTIVE: Article 1 Council Directive No 71/118/EEC is amended in accordance with the following Articles. Article 2 The following Article shall be substituted for Article 2: "Article 2 For the purposes of this Directive: (a) "carcase" means the whole body of a fowl after bleeding, plucking and evisceration; (1)OJ No C 127, 18.10.1974, p. 29. (2)OJ No C 116, 30.10.1974, p. 31. (3)OJ No L 55, 8.3.1971, p. 23. (4)OJ No L 202, 24.7.1974, p. 1. however, removal of the kidneys, legs at the tarsus or of the head shall be optional; (b) "parts of carcase" means parts of the carcase as defined under (a); (c) "offal" means fresh meat other than that of the carcase as defined under (a), even if naturally connected to the carcase, as well as the head and feet where these are presented separately from the carcase; (d) "viscera" means offal from the thoracic, abdominal and pelvic cavities, including the trachea and oesophagus and, where appropriate, the crop; (e) "ante mortem health inspection" means inspection of the live poultry in accordance with the requirements of Chapter IV of Annex I; (f) "post mortem health inspection" means inspection of the slaughtered poultry in the slaughterhouse immediately after slaughter, in accordance with the requirements of Chapter VI of Annex I; (g) "official veterinarian" means the veterinarian designated by the competent central authority of the Member State; (h) "assistant" means a trained person officially designated by the competent central authority of the Member State to assist the official veterinarian; (i) "exporting country" means the Member State from which fresh poultrymeat is sent to another Member State; (j) "country of destination" means the Member State to which fresh poultrymeat is sent from another Member State; (k) "consignment" means a quantity of meat covered by the same certificate; (l) "establishment" means a slaughterhouse or cutting premises approved in accordance with Article 5." Article 3 The following Article shall be substituted for Article 3: "Article 3 1. Each Member State shall ensure that trade is allowed only in fresh poultrymeat which, without prejudice to Articles 11, 15, 15a and 16, meets the following requirements: A. In the case of carcases and offal: (a) it has been obtained from a slaughterhouse approved and supervised in accordance with Article 5 (1); (b) it comes from an animal inspected ante mortem by an official veterinarian, or by assistants, in accordance with Article 4 and, following such inspection, is considered suitable for slaughter for trade in fresh poultrymeat; (c) it has been treated under satisfactory hygiene conditions in accordance with Chapter V of Annex I; (d) it has been inspected post mortem by an official veterinarian or by assistants in accordance with Article 4 and found to be fit for human consumption in accordance with Chapter VII of Annex I; (e) it bears a health marking conforming to the requirements of Chapter X of Annex I ; where appropriate a decision may be taken to amend or supplement the provisions of that Chapter in accordance with the procedure laid down in Article 12a to take account, in particular, of various forms of presentation used in the trade, provided such forms comply with the rules of hygiene ; in particular, and notwithstanding the provisions of Chapter X, the conditions under which the marketing in large packagings of carcases, parts of carcases or offal, which have not been marked in accordance with 44.3 (a) of Chapter X may be authorized shall be determined in accordance with that procedure for the first time before 1 July 1976; (f) in accordance with Chapter XII of Annex I, it has been stored after post mortem inspection under satisfactory hygiene conditions in the establishments or cold stores referred to in Article 5b; (g) it has been suitably packed in accordance with Chapter XIII of Annex I ; where a protective cover is used, it must satisfy the requirements of the same Chapter. Where appropriate a decision may be taken to amend or supplement the provisions of that Chapter in accordance with the procedure laid down in Article 12a to take account, in particular, of various forms of presentation used in the trade, provided such forms comply with the rules of hygiene ; however, provisions adopted under this procedure relating to the degree of transparency and colouring of the protective wrappings should not result in marks or written information required or allowed by Community rules being prevented from appearing on such wrappings; (h) it has been transported in accordance with Chapter XIV of Annex I. B. In the case of parts of carcases or boned meat: (a) it has been cut in cutting premises approved and supervised in accordance with Article 5 (1); (b) it has been cut and obtained in accordance with the requirements of Chapter VIII of Annex I and comes from: - fresh meat from animals slaughtered in the Member State and complying with the requirements of this Directive, - fresh meat introduced from another Member State and complying with the requirements of this Directive, - fresh meat imported from third countries in accordance with the conditions laid down by the Community provisions for the importation of fresh poultrymeat from third countries; (c) it has been stored under conditions complying with Chapter XII of Annex I; (d) it has been subject to control by an official veterinarian in accordance with Chapter IX of Annex I; (e) it satisfies the conditions of A (c), (e), (g) and (h). 2. When the cutting premises use fresh meat other than poultrymeat, it must conform to the relevant Community standards. 3. The following shall be excluded from trade: (a) fresh poultrymeat treated with hydrogen peroxide or other bleaching substances or with natural or artificial colouring matters; (b) fresh poultrymeat treated with antibiotics, preservatives or tenderisers. 4. However, if the Member State of destination so allows, the conditions laid down in paragraph 1 A and B need not be satisfied in respect of meat intended for uses other than human consumption ; in that case the Member State of destination shall take all measures necessary to prevent the meat being used for purposes other than those for which it is intended. 5. The conditions of paragraph 1 A shall not apply to fresh poultrymeat which, in isolated cases, is supplied by the producer thereof direct to the final consumer for his own consumption otherwise than by itinerant sale, sale by mail order or sale on a market. However, notwithstanding the preceding subparagraph and until 15 August 1981, Member States may authorize the supply of fresh poultrymeat in small quantities by farmers raising poultry on a small scale, - either directly to the final consumer at the weekly markets nearest to their holdings, - or to retailers with a view to direct sale to the final consumer, provided that such retailers pursue their activity in the same locality as that of the producer or in a neighbouring locality. This exception shall not apply in respect of itinerant sale, sale by mail order or, as regards the retailer, sale on a market. Member States shall take the necessary measures to ensure health controls for such transactions. 6. The storage requirements laid down in paragraph 1 A (f) and B (c) shall not apply to storage operations carried out within premises, or in rooms adjoining premises, in which carcases and cut or boned poultrymeat are supplied directly to the final consumer. The packaging requirements laid down in paragraph 1 A (g) shall not apply to carcases not packed individually which are brought into premises, or rooms adjoining these, referred to above, to be packed for direct supply to the final consumer. 7. The requirements laid down in paragraph 1 B shall not apply to fresh poultrymeat, whether or not packed, when the cutting or boning operations are carried out in the premises where the meat is sold or used or in adjacent premises for the purpose of supplying the final consumer directly, otherwise than by itinerant sale, sale by mail order or sale on a market." Article 4 The following Article shall be substituted for Article 4: "Article 4 1. When carrying out ante mortem and post mortem inspections, health control of cut meat as provided for in Chapter IX of Annex I, and supervising the hygiene conditions to be satisfied by establishment pursuant to Chapters III and V of Annex I, the official veterinarian may be helped by assistants working under his supervision and responsibility. 2. Only those persons who satisfy the requirements of Annex II may act as assistants. The Council, acting on a proposal from the Commission, shall lay down more detailed provisions as regards the level of training required of assistants under Annex II (1) (b) and (d) and (4). 3. Assistants shall help the official veterinarian in carrying out the following operations only: - supervising application of the hygiene rules laid down in Chapters III and V of Annex I, - checking that at the time of the ante mortem health inspection none of the symptoms mentioned in No 16 of Chapter IV of Annex I is present, - checking that at the time of the post mortem health inspection the conditions listed in No 32 of Chapter VII of Annex I are not present, - the health control of cut meat as provided for in Chapter IX of Annex I, - the supervision of transport vehicles or containers and loading conditions as provided for in No 53 of Chapter XIV." Article 5 The following Article shall be substituted for Article 5: "Article 5 1. All approved slaughterhouses and cutting premises shall be registered on separate lists, each slaughterhouse and all cutting premises having a veterinary approval number. Each Member State shall communicate these lists of establishments approved by it to the other Member States and the Commission. The Commission shall arrange for the publication of these lists in the Official Journal of the European Communities. An establishment may be approved by a Member State only where the provisions of this Directive are met in each individual case, in particular as follows: (a) for slaughterhouses : Chapters I and III of Annex I; (b) for cutting premises : Chapters II and III of Annex I. The Member State shall withdraw approval if the conditions referred to in the third subparagraph are no longer met. Where an inspection has been carried out in accordance with Article 5a, the Member State concerned shall take account of the conclusion drawn therefrom. Withdrawal of approval shall be notified to the other Member States and the Commission. 2. An official veterinarian shall be responsible for the control of the establishments. In carrying out purely technical tasks, he may procure the aid of specially trained assistants. Detailed rules governing this assistance shall be laid down in accordance with the procedure provided for in Article 12a. 3. If a Member State considers that the conditions for approval are not, or are no longer, satisfied in an establishment in another Member State it shall inform the Commission and the competent central authority of that State. The Commission shall immediately start the procedure laid down in Article 5a. Where the findings of the expert inspection warrant this, the Member States may be authorized, in accordance with the procedure laid down in Article 12, to prohibit the introduction into their territory of products from that establishment. By virtue of the procedure laid down in Article 12, this authorization may be withdrawn where the findings of a further expert inspection, carried out under the conditions specified in Article 5a, warrant such withdrawal." Article 6 The following Articles shall be inserted: "Article 5a Veterinary experts from the Member States and the Commission shall make regular on-the-spot checks to ensure that approved establishments are actually applying the provisions of this Directive, particularly those of Chapters I, II and III of Annex I. They shall report to the Commission on the checks they have carried out. The Member State in whose territory a check is being carried out shall give all necessary assistance to the experts in carrying out their duties. The Commission, acting on proposals from the Member States, shall appoint the experts in the Member States who shall be responsible for these checks ; they must be nationals of a Member State other than that in which the check is being carried out and, in the case provided for in Article 5 (3) and (4), other than those involved in that dispute. These checks shall be made on behalf of the Community which shall bear the costs incurred. The provisions for implementing this Article, especially as regards the frequency and method of carrying out the checks referred to in the first subparagraph, the rules governing the appointment of official veterinarians and the procedure which they must follow when drawing up their report, shall be laid down according to the procedure set out in Article 12a. Article 5b Cold stores located outside a slaughterhouse or cutting premises shall, as regards the storage of fresh poultrymeat, remain under the supervision of an official veterinarian. The competent central authority of the Member State in whose territory the cold store is situated shall, in respect of the storage of fresh poultrymeat, be responsible for approving that store and for withdrawing such approval." Article 7 The following Article shall be substituted for Article 6: Without prejudice to Article 3 (3) and pending the entry into force of any Community provisions, this Directive shall not affect the provisions of Member States: (a) concerning conditions for the approval of cold stores referred to in Article 5 (b) and for any withdrawal of such approval; (b) concerning the treatment of poultry with substances likely to make the consumption of fresh poultrymeat dangerous or harmful to human health, and the absorption by poultry of such substances as antibiotics, oestrogens, thyrostats, tenderisers, pesticides, herbicides or substances containing arsenic or antimony; (c) concerning the addition of foreign substances to fresh poultrymeat and its treatment by ionizing and ultraviolet radiation." Article 8 In Article 8, "Chapter XI" shall be substituted for "Chapter VIII". Article 9 In Article 9, "Article 5 (4)" shall be substituted for "the second sentence of the second subparagraph of Article 5 (3)". Article 10 The following Article shall be inserted: "Article 12a 1. Where the procedure laid down in this Article is to be used, matters shall without delay be referred by the Chairman, either on his own initiative or at the request of a Member State, to the Standing Veterinary Committee, hereinafter called the "Committee", set up by the Council Decision of 15 October 1968. 2. Within the Committee, the votes of Member States shall be weighted as provided in Article 148 (2) of the Treaty. The Chairman shall not vote. 3. The Commission representative shall submit a draft of the measures to be adopted. The Committee shall deliver its Opinion on such measures within a period to be determined by the Chairman in keeping with the urgency of the question submitted for examination. Opinions shall be delivered by a majority of 41 votes. 4. The Commission shall adopt the measures and shall apply them immediately where they are in accordance with the Opinion of the Committee. Where they are not in accordance with the Opinion of the Committee or if no opinion is delivered, the Commission shall without delay propose to the Council the measures to be adopted. The Council shall adopt the measures by a qualified majority. If, within three months from the date on which the proposal was submitted to it the Council has not adopted any measures, the Commission shall adopt the proposed measures and apply them immediately save where the Council has decided by a simple majority against them." Article 11 The following Article shall be substituted for Article 14: "Article 14 1. Member States shall prohibit the "Spinchiller" poultry chilling process currently in use. This prohibition shall have effect only 18 months following submission of the report referred to in paragraph 2 and not later than 1 January 1978. 2. After consulting the Member States within the Standing Veterinary Committee, the Commission shall submit to the Council, before 1 July 1976, a report on the chilling processes which are not covered by the prohibition in paragraph 1." Article 12 The following Article shall be substituted for Article 15: "Article 15 Pending the implementation of Community provisions concerning imports of fresh poultrymeat from third countries, Member States shall apply to such imports provisions which are at least equivalent to those of this Directive. Imported fresh poultrymeat may be traded within the importing Member State. It may not under any circumstances bear the health marking referred to in Chapter X of Annex I and, if cut and boned, must be treated in accordance with Article 3 (1) (B). It shall remain subject to the national provisions of each Member State as regards intra-Community trade." Article 13 The following Articles shall be inserted: "Article 15a Acting unanimously on a proposal from the Commission, the Council shall determine, before 31 December 1976, provisions applying to fresh meat which has been minced, ground or similarly chopped ; to this end, the Commission shall submit a proposal to the Council before 31 July 1976. Until the entry into force of the provisions thus adopted by the Council, the meat referred to in this Article shall continue to be subject to national laws. Article 15b Acting unanimously on a proposal from the Commission, the Council shall determine before 1 January 1978 the temperature to be observed during cutting, boning and packaging, the latter operation being as prescribed in Nos 47 and 48 of Chapter XIII of Annex I, without prejudice to the provisions laid down in No 37, second and third subparagraphs, of Chapter VIII of Annex I." Article 14 Article 16 shall be amended as follows: (a) The words "and Article 16a" shall be inserted after the phrase "Without prejudice to Article 14"; (b) In subparagraph (b), the words "on 1 January 1977" shall be substituted for "within a maximum of five years following notification of the Directive". Article 15 The following Article shall be inserted: "Article 16a However, as regards fresh poultrymeat obtained and marketed in their territory and notwithstanding Article 16 (b), (a) Member States may, before the end of the period referred to in Article 16 (b), grant to slaughterhouses or cutting premises in their territory which pursued this activity before 15 February 1975, and which expressly request it: - an additional period up to 15 August 1977 at the latest, to comply with the provisions of Annex I, Chapters I and II, - an additional period up to 15 August 1979 at the latest, to comply with the provisions relating to supervision of establishments and to the ante mortem and post mortem inspections prescribed by this Directive, - an additional period up to 15 August 1981 at the latest, to comply with the provisions relating to slaughter and evisceration laid down in Annex I, Chapter V. Member States shall forthwith forward to the Commission the list of slaughterhouses and cutting premises granted a derogation, together with any amendments to the regulations governing such slaughterhouses and cutting premises. (b) The annual medical examination provided for in No 12 of Annex I, Chapter III, shall be obligatory only from a date to be determined by the Council, acting unanimously on a proposal from the Commission, before 15 February 1980; As regards the supervision of cutting premises and storage, the intervention of an official veterinarian, as provided for by this Directive, shall be obligatory only from a date to be determined by the Council, acting unanimously on a proposal from the Commission. Where any of the derogation clauses in this paragraph are invoked, use of the health marking provided for in Annex I, Chapter X shall be prohibited." Article 16 The following shall be substituted for Annex I: "ANNEX I CHAPTER I HYGIENE REQUIREMENTS FOR SLAUGHTERHOUSES 1. Slaughterhouses must have at least: (a) a room or covered space which is sufficiently large and easy to cleanse and disinfect, for the ante mortem inspection of poultry; (b) a special room or covered space which is easy to cleanse and disinfect, exclusively for poultry suffering from or suspected to be suffering from disease; (c) a slaughter room large enough for stunning and bleeding on the one hand, and plucking and any scalding on the other, to be carried out in separate places. Any communication between the slaughter room and the room or space referred to in (a) other than the narrow opening through which only slaughter poultry may pass must have an automatically closing door; (d) an evisceration and preparation room which is large enough for evisceration to be carried out in a place sufficiently far from the other work stations, or separated from them by a partition, so as to prevent contamination. Any communication between the evisceration and preparation room and the slaughter room other than the narrow opening through which only slaughter poultry may pass must have an automatically closing door; (e) if necessary, a dispatching room; (f) one or more sufficiently large chilling or refrigerating rooms; (g) a room or space for collecting feathers unless these are treated as waste; (h) special lockable premises reserved for the separate storage of poultrymeat which has been detained for the time being and of unhealthy meat declared unfit for human consumption and waste, where such meat and waste is not removed each day from the slaughterhouse; (i) a special room exclusively for the technical treatment or destruction of poultrymeat declared unfit for human consumption under No 32, meat which under No 33 is excluded from use for human consumption, and waste and by-products from slaughter, intended for industrial purposes, if such technical treatment or destruction is carried out on the premises; (j) changing rooms, wash basins, showers and flush lavatories ; the latter shall not open directly onto the work rooms ; the wash basins must have hot and cold running water, materials for cleansing and disinfecting the hands and disposable hand towels. Wash basins must be near the lavatories. As from 15 February 1980, they must be equipped with taps which are not hand operable; (k) a specially prepared place for dung unless dung is immediately and hygienically removed; (l) a place and adequate equipment for cleansing and disinfecting cages and vehicles; (m) an adequately equipped lockable room for the exclusive use of the veterinary service; (n) in the work rooms, adequate equipment for cleansing and disinfecting hands and tools, such equipment must be as near as possible to the work stations ; taps must not be hand operable ; these facilities must have hot and cold running water, cleaning and disinfecting products and disposable hand towels ; for cleansing instruments the temperature of the water must be not less than + 82 ºC; (o) facilities enabling the veterinary inspections provided for in this Directive to be carried out efficiently at any time; (p) an adequate surrounding wall or other means of enclosure; (q) without prejudice to (a), (b), (c) and (d), adequate separation of the clean from the contaminated parts of the building; (r) in the rooms mentioned in (a) to (j): - waterproof flooring which is easy to cleanse and disinfect, rot-proof, and so constructed that water can drain away easily, - smooth walls with light-coloured washable coating or paint up to a height of at least two metres, with rounded angles and corners; (s) adequate ventilation and, if necessary, steam extraction; (t) adequate natural or artificial lighting which does not distort colours in the rooms set aside for live or slaughtered poultry; (u) an installation providing an adequate supply, under pressure, of drinking water only ; however, a supply of non-drinking water may be authorized, in exceptional cases, for steam production, fire-fighting, cooling refrigeration equipment and the hydraulic removal of feathers, provided that adequate measures are taken to ensure that there is no contamination and also that the pipes installed for this purpose do not permit this water to be used for any other purposes. The non-drinking water pipes must be clearly differentiated from those carrying drinking water and must not pass through rooms containing meat. However, until 15 February 1980, authorization may be given, in exceptional cases, for pipes carrying non-drinking water to pass through rooms containing meat in slaughterhouses in operation before 15 February 1975, provided that there are no taps or outlets on the sections of the pipes which pass through the said rooms. (v) an adequate supply of hot drinking water under pressure; (w) a waste-water disposal system which meets hygiene requirements; (x) proper equipment for protection against pests such as insects, rodents, etc.; (y) instruments and working equipment and also equipment which comes into contact with the poultry during storage which are of non-corrodible material and are easy to cleanse and disinfect ; the use of wood in particular is forbidden. (z) special air and water-tight non-corrodible containers which cannot be forced open, for collecting of meat which has been declared unfit for human consumption within the meaning of No 32. CHAPTER II HYGIENE REQUIREMENTS FOR CUTTING PREMISES 2. Cutting premises must have at least: (a) a chilling room large enough for the preservation of meat; (b) a room for cutting and boning and for the packaging operations provided for in No 48; (c) a room for the packaging operations provided for in No 47 and for the dispatching of meat; (d) an adequately equipped lockable room for the exclusive use of the veterinary service; (e) changing rooms, wash basins, showers and flush lavatories ; the latter shall not open directly onto the work rooms ; the wash basins must have hot and cold running water, materials for cleaning and disinfecting the hands, and disposable hand towels. Wash basins must be near the lavatories. As from 15 February 1980, they must be equipped with taps which are not hand operable; (f) special air- and water-tight non-corrosive containers with lids and fasteners to prevent unauthorized persons from removing things from them, for meat or meat offal derived from cutting and not intended for human consumption, or a lockable room for such meat and offal if they are in large or sufficient quantities to necessitate this or if they are not removed or destroyed at the end of each working day; (g) in the rooms provided for under (a): - waterproof flooring which is easy to clean and disinfect, rot-proof, and laid in such a way as to facilitate the draining of water, - smooth walls with light-coloured washable coating or paint up to a height of at least two metres with rounded angles and corners; (h) in the rooms provided for under (b): - waterproof flooring which is easy to clean and disinfect, rot-proof, and laid in such a way as to facilitate the draining of water ; the water must be channelled under cover towards drains fitted with traps and gratings, - smooth walls with light-coloured washable coating or paint up to storage height and at least up to two metres, with rounded angles and corners; (i) cooling equipment in the rooms provided for under (a) to keep meat at an internal temperature of not more than + 4 ºC; (j) a thermometer or a recording thermometer in the cutting room; (k) facilities enabling the inspection and veterinary supervision operations prescribed by this Directive to be carried out efficiently at any time; (l) facilities providing adequate ventilation in rooms where work on meat is undertaken; (m) in rooms where work on meat is undertaken, natural or artificial lighting which does not distort colours; (n) an installation providing an adequate supply under pressure of drinking water only ; however, a supply of non-drinking water may in exceptional cases be authorized for steam production, fire-fighting and for cooling refrigeration equipment provided that the pipes installed for this purpose do not allow this water to be used for other purposes. Non-drinking water pipes must be clearly distinguished from those carrying drinking water and must not pass through rooms where meat is processed or stored. However, until 15 February 1980, authorization may be given, in exceptional cases, for pipes carrying non-drinking water to pass through rooms where meat is present in cutting premises in operation before 15 February 1975, provided that there are no taps or outlets on the sections of the pipes which pass through the said rooms; (o) an installation providing an adequate supply of hot drinking water under pressure; (p) a waste water disposal system which meets hygiene requirements; (q) in rooms where meat is processed, adequate equipment, which must be as near as possible to the work stations, for cleaning and disinfecting hands and working materials. Taps must not be hand-operable. These facilities must have hot and cold running water, cleansing and disinfecting products and disposable hand towels. For cleaning instruments, the temperature of the water must be not less than 82 ºC; (r) equipment meeting hygiene requirements for handling meat and storing meat containers in such a way that neither the meat nor the containers come into direct contact with the ground; (s) proper equipment for protection against pests such as insects, rodents, etc; (t) instruments and working equipment such as cutting tables, tables with detachable cutting surfaces, containers, conveyor belts and saws of non-corrodible material not liable to taint meat and easy to clean and disinfect ; the use of wood in particular is forbidden. CHAPTER III HYGIENE REQUIREMENTS FOR STAFF, PREMISES, EQUIPMENT AND INSTRUMENTS IN ESTABLISHMENTS 3. Absolute cleanliness shall be required of staff, premises, equipment and instruments. (a) Staff must in particular wear clean working clothes and headgear which are of a light colour and easily washable. Staff who slaughter animals and work on and handle meat shall wash and disinfect their hands several times during each working day and each time they resume work. Persons who have been in contact with sick animals or infected meat must immediately afterwards carefully wash their hands and arms in hot water and then disinfect them. Smoking shall be forbidden in work rooms and storerooms. (b) No animal may enter the premises. As regards slaughterhouses, this prohibition shall not apply to slaughterhouse draught animals, to poultry intended for slaughter, to rabbits or birds not mentioned in Article 1 which are intended for immediate slaughter provided they are not housed, slaughtered, prepared or stored at the same time and in the same rooms as poultry. However, within those Member States which have laid down that birds must be slaughtered in accordance with the provisions of this Directive, fresh meat from such birds may be stored in the same premises as fresh meat from domestic animals belonging to the species referred to in Article 1 (1). Rodents, insects and other vermin must be systematically destroyed. (c) The rooms mentioned in No 1 (a), (b), (c) and (d) and in No 2 (b) and (c) must be cleaned and disinfected as necessary and at all events at the end of the day's work. (d) Cages for delivering poultry must be made of non-corrodible material, be easy to clean and disinfect. They must be cleaned and disinfected each time they are emptied. (e) Equipment and instruments used for slaughtering, working on and storing meat must be kept clean and in a good state of repair. They must be carefully cleaned and disinfected several times during each working day, at the end of the day's work and before being used again if they have been contaminated, particularly by disease germs. (f) Containers for unhealthy meat unfit for human consumption and for offal shall be emptied after use and cleansed and disinfected each time they are emptied. 4. Premises, instruments, working equipment and plant used for slaughtering, working on and storing meat must be used solely for those purposes. 5. Poultrymeat and containers thereof must not come into direct contact with the ground. 6. Feathers must be taken away immediately after plucking. 7. The use of detergents, disinfectants and pesticides must not affect the fitness of the meat for consumption. 8. The use of drinking water is essential for all purposes. However, subject to the conditions laid down in No 1 (u) and No 2 (n), the utilization of non-drinking water shall be authorized for steam production, fire-fighting, cooling refrigeration equipment and for removing feathers. 9. It shall be prohibited to spread sawdust or any similar substance on the floor of the rooms in which meat is processed or stored. 10. The meat shall be cut in such a way as to avoid all contamination. All bone splinters and blood clots shall be removed. Meat, obtained from cutting but not intended for human consumption shall be placed as it is obtained, in the containers referred to in No 2 (f). 11. Persons who may contaminate meat shall be prohibited from slaughtering or handling it, in particular if: (a) suffering from or suspected of suffering from typhoid fever, paratyphoid A and B, infectious enteritis (salmonellosis), dysentery, infectious hepatitis, scarlet fever or carriers of these diseases; (b) suffering from or suspected of suffering from contagious or infectious tuberculosis; (c) suffering from or suspected of suffering from a contagious or infectious skin disease; (d) exercising at the same time an activity which might cause microbes to be transmitted to meat; (e) wearing a bandage on the hands, other than a waterproof dressing protecting a non-infected wound. 12. A medical certificate shall be required from every person working on poultrymeat. It shall attest that there is no impediment to such employment ; the certificate must be renewed annually and whenever the official veterinarian requests, it shall always be available to the latter. CHAPTER IV "ANTE MORTEM" HEALTH INSPECTION 13. Poultry for slaughter must undergo ante mortem inspection within 24 hours of arrival at the slaughterhouse. The inspection must be repeated immediately before slaughter if more than 24 hours have elapsed since ante mortem inspection. 14. Ante mortem inspection may be restricted to detecting injuries received in transport if the poultry has been inspected at the farm of origin within the last 24 hours and found to be healthy. In addition, the identity of the poultry must be proved on arrival at the slaughterhouse. If the ante mortem inspection at the farm of origin and at the slaughterhouse is not carried out by the same official veterinarian, a health certificate stating the particulars required under Annex III must accompany the animals. 15. The ante mortem inspection must be carried out under suitable lighting. 16. The inspection must determine: (a) whether the poultry is suffering from a disease which can be transmitted to humans or animals, whether it shows symptoms or whether its general condition is such as to indicate that the disease may occur; (b) whether it shows symptoms of a disease or of a disorder affecting its general condition which may make the meat unfit for human consumption. 17. Poultry suffering from fowl plague, Newcastle disease, rabies, salmonellosis, cholera or ornithosis shall be declared unfit for human consumption. 18. Animals may not be slaughtered for human consumption as fresh meat where it is established: - from the presence of sick poultry in the slaughterhouse, - from health information relating to their origin, that they have been in contact with birds suffering from fowl plague, Newcastle disease, rabies, salmonellosis, cholera or ornithosis in such circumstances that the disease might have been transmitted to them. 19. The poultry referred to in Nos 16, 17 or 18 must be slaughtered separately and after slaughter of all other poultry. CHAPTER V SLAUGHTER HYGIENE REQUIREMENTS 20. Poultry brought into slaughter premises must be slaughtered immediately after stunning. However, stunning may be omitted if it is forbidden by a religious rite. 21. Bleeding must be completed and carried out in such a way that the blood cannot cause contamination outside the place of slaughter. 22. Slaughtered poultry must be plucked immediately and completely. 23. Evisceration must be carried out immediately. The carcase must be opened in such a way that the cavities and all the viscera can be inspected. For this purpose the liver, spleen and digestive tract must be removed from the carcase in such a way that it is not contaminated and that the natural connections of those viscera remain until the inspection. 24. After inspection the viscera which have been removed must be separated immediately from the carcase, and the parts unfit for human consumption removed at once. Viscera or parts of viscera remaining in the carcase must, with the exception of the kidneys, be removed entirely, if possible under satisfactory hygiene conditions. 25. It is forbidden to inflate poultrymeat, cleanse it with cloth or fill the carcase with anything other than edible offal from poultry slaughtered in the slaughterhouse. 26. It is forbidden to cut the carcase or remove or treat the poultrymeat before the inspection has been completed. The official veterinarian may prescribe any other handling required by the inspection. 27. Detained meat declared unfit for human consumption in accordance with No 32 or not allowed for human consumption in accordance with No 33, feathers and waste must be removed as soon as possible to the rooms, spaces or containers provided for in No 1 (g), (h) and (i) and must be so handled that contamination is kept to a minimum. 28. After inspection and evisceration fresh poultrymeat must be cleaned immediately and chilled in accordance with the hygiene requirements. CHAPTER VI "POST MORTEM" HEALTH INSPECTION 29. All parts of the animal must be inspected immediately after slaughter. 30. The post mortem inspection must be carried out under suitable lighting. 31. The post mortem inspection must include: (a) visual inspection of the slaughtered animal; (b) where necessary, palpation and incision of the slaughtered animal; (c) investigation of anomalies in consistency, colour, smell and, where appropriate, taste; (d) where necessary, laboratory tests. CHAPTER VII DECISION OF THE OFFICIAL VETERINARIAN AT THE "POST MORTEM" INSPECTION 32. 1. Poultry shall be declared totally unfit for human consumption where the post mortem inspection reveals the following: - death resulting from a cause other than slaughter, - general contamination, - major lesions and ecchymosis, - abnormal smell, colour, taste, - putrefaction, - abnormal consistency, - cachexia, - oedema, - ascites, - jaundice, - infectious disease, - aspergillosis, - toxoplasmosis, - extensive subcutaneous or muscular parasitism, - malignant or multiple tumours, - leucosis, - poisoning. 2. Parts of a slaughtered animal which show localized lesions or contaminations not affecting the health of the rest of the meat shall be declared unfit for human consumption. 33. The head separated from the carcase with the exception of the tongue, and the following viscera, are excluded from use for human consumption : trachea, lungs separated from the carcase in accordance with No 24, oesophagus, crop, intestine and gall-bladder. CHAPTER VIII PROVISIONS CONCERNING MEAT INTENDED FOR CUTTING 34. The carcase shall be cut up into parts and boned only in cutting rooms. 35. The owner of the plant or his agent shall facilitate operations for supervising the plant, in particular any handling which is considered necessary, and shall place the necessary facilities at the disposal of the supervisory service ; in particular, he must be able on request to indicate to the official veterinarian responsible for supervision the origin of meat brought into his establishment. 36. Meat which does not fulfil the conditions of Article 3 (1) B (b) may be placed in approved cutting rooms only on condition that it is stored there in special places ; it must be cut up in other places or at other times than fresh meat which fulfils those conditions. The official veterinarian must at all times have free access to cold stores and all work rooms in order to ensure strict observance of the abovementioned provisions. 37. Fresh meat intended for cutting must, as soon as it is brought in, be placed in the cutting room and, until used, in the room provided for in No 2 (a) ; the meat must be maintained at a constant internal temperature of not more than + 4 ºC. However, notwithstanding No 28, meat may be transported directly from the slaughter room to the cutting room. In such cases the slaughter room and the cutting room must be sufficiently near to each other and located in the same group or buildings, since the meat to be cut must be transferred in one operation from one room to the other by means of an extension of the mechanical handling system from the slaughter room, and cutting must be carried out immediately. As soon as the prescribed cutting and packaging are completed, the meat must be transported to the chilling room provided for in No 2 (a). 38. Meat must be brought into the rooms referred to in No 2 (b) as required. As soon as the prescribed cutting and packaging are completed, the meat must be transported to the chilling room provided for in No 2 (a). 39. Except in the case of meat cut while warm, cutting may take place only if the meat has reached a temperature not exceeding + 4 ºC. 40. Cleaning of fresh meat by wiping with a cloth is prohibited. CHAPTER IX HEALTH CONTROL OF CUT MEAT 41. Cutting rooms shall be subject to supervision by an official veterinarian. 42. Supervision by the official veterinarian shall consist of: (a) checking records of fresh meat having entered and cut meat having left the premises; (b) health inspection of fresh meat having entered the cutting room; (c) inspecting the cleanliness of the premises, installations and tools, and staff hygiene; (d) the taking of any necessary samples for laboratory examinations designed to detect, for example, the presence of noxious germs, additives or any other unauthorized chemical substances. The results of such examinations shall be recorded in a register; (e) any other checks which he considers will contribute to the observance of the Directive. CHAPTER X HEALTH MARKING 43. The health marking must be made under the responsibility of the official veterinarian, who shall keep and maintain for that purpose: (a) instruments for making the health marking on meat, to be handed over to the assistant staff only at the actual time of marking and for the length of time necessary for this purpose; (b) labels and wrappers where these already bear one of the marks provided for in No 44 and the seals referred to in No 44. These labels, wrappers and seals shall be handed over in the required number to the assistant staff at the time when they must be used. 44. 1. The health marking shall consist of the following: (a) - on the upper part, the first two letters in latin script (in capitals) of the name of the exporting country, - in the centre, the veterinary approval number of the slaughterhouse or, where appropriate, the cutting premises, - on the lower part, one of the following sets of initials : CEE, EEG, EWG, EÃF or EEC. The letters and figures must be 0 72 cm high; (b) an oval 6 75 Ã  4 75 cm containing the information listed in (a) ; the letters must be 0.8 cm high and the figures 1 71 cm high. 2. The material used for marking must meet all hygiene requirements and the information referred to in paragraph 1 shall appear on it in perfectly legible form. 3. (a) The health marking referred to in paragraph 1 (a) must be made: - on or visibly beneath wrappers or other packaging of individually packed carcases, - on non-individually packed carcases by apposition of a seal or any other mark approved in accordance with the procedure laid down in Article 12a, - on or visibly beneath wrappers or other packaging of parts of carcases or offal packed in small quantities; (b) The health marking referred to in paragraph 1 (b) must be made on large packages containing carcases, parts of carcases or offal marked in accordance with subparagraph (a). 4. Where a health marking appears on the wrapper or packaging in accordance with paragraph 3; - it must be applied in such a way that it is destroyed when the wrapper or packaging is opened, or - the wrapper or packaging must be sealed in such a way that it cannot be re-used after opening. CHAPTER XI HEALTH CERTIFICATE 45. The original of the health certificate which must accompany fresh poultrymeat during transportation to the country of destination must be issued by an official veterinarian at the time of loading. The health certificate must correspond in form, and content to the model in Annex IV. It must be expressed in the language of the country of destination at least and contain the information specified in the model in Annex IV. CHAPTER XII STORAGE 46. After the chilling provided for in No 28, fresh poultrymeat must be kept at a temperature which may not at any time exceed + 4 ºC. CHAPTER XIII PACKAGING 47. (a) Packaging (for example, packing cases or paperboard boxes) must meet all hygiene requirements, in particular: - it may not affect the organoleptic character of the meat, - it may not transmit to the meat substances which are harmful to human health, - it must be strong enough to protect the meat adequately during transport and handling; (b) Packaging may be re-used for meat only when made of non-corrodible material which is easy to cleanse and has first been cleansed and disinfected. 48. When fresh poultrymeat is wrapped in a packing material (four example, plastic sheet) which is in direct contact with it, this must be done in accordance with hygiene requirements. Such packagings must be transparent and colourless and meet the requirements of No 47 (a) ; they may not be re-used for packing meat. Parts of poultry or offal separated from the carcase must always be wrapped in a firmly sealed protective cover satisfying the above criteria. CHAPTER XIV TRANSPORT 49. Fresh poultrymeat must be transported in vehicles or containers designed and equipped in such manner that the temperature specified in Chapter XII is maintained throughout transportation. 50. The means of transport for fresh poultrymeat may not be used for conveying live animals or any product which may be detrimental to or contaminate the meat unless they have, after unloading of those products, been thoroughly cleansed, disinfected and, where necessary deodorized. 51. Fresh poultrymeat may be transported at the same time as substances likely to affect it or give it a smell only if appropriate precautions are taken. 52. Fresh meat may not be transported in vehicles or containers which are not clean and disinfected. 53. The official veterinarian shall ensure before loading that transport vehicles or containers and loading conditions meet the hygiene requirements of this Chapter." Article 17 The following shall be substituted for Annex II: "ANNEX II REQUIREMENTS RELATING TO ASSISTANTS 1. The following only may be accepted as assistants : persons who (a) provide an attestation from a competent authority that they are of good character. Where such a certificate has not been issued in a Member State, it may be replaced by a statement under oath or solemn affirmation made by the person concerned in the presence of a legal or administrative authority, a notary or a qualified professional body of that Member State; (b) have an adequate basic education; (c) are physically suitable for such a post; (d) show, in a test of their ability, that they have adequate technical knowledge. 2. Without prejudice to Chapter III (11) and (12) of Annex I, no person shall be employed as an assistant who: (a) exercises an activity which might involve a risk of infection of fresh poultrymeat; (b) is by trade a butcher, manages a poultry slaughterhouse or works there in any capacity, trades in poultry or poultry feed, is a consultant on poultry feeding, is a professional poultry farmer, is employed in an agricultural undertaking or has a family tie or close involvement liable to affect the impartiality of his judgement. 3. The test referred to in No 1 (d) shall be organized by the competent central authority of the Member State or by the authority appointed by that Member State. Only candidates who prove that they have had three months preparatory training under an official veterinarian shall be eligible for this test. 4. The test referred to in No 3 shall consist of a theoretical part and a practical part and shall cover the following subjects: (a) theoretical part: - basic knowledge of poultry anatomy and physiology, - basic knowledge of poultry pathology, - basic knowledge of poultry anatomical pathology, - basic knowledge of hygiene and in particular industrial hygiene, - methods and procedure for the slaughter, preparation, packaging and transport of poultry, - knowledge of the laws, regulations and administrative provisions relating to the carrying out of their work. (b) practical part: - inspection and assessment of slaughter poultry, - inspection and assessment of slaughtered poultry, - determination of animal species through examination of typical parts of the animal, - determination of a number of parts of slaughtered poultry in which changes have occurred, and comments thereon, - experience of production-line post mortem inspection." Article 18 The following shall be substituted for Annex IV: >PIC FILE= "T9000828"> Article 19 Member States shall bring into force the laws, regulations and administrative provisions needed in order to comply with this Directive on 1 January 1977. Article 20 This Directive is addressed to the Member States. Done at Brussels, 10 July 1975. For the Council The President E. COLOMBO